OPINION — AG — THE SEWAGE EFFLUENT WHICH IS DEPOSITED IN THIS WATER COURSE BY THE CITY OF CRESCENT AND WHICH IS THE SUBJECT OF THE PERMIT IN QUESTION IS PUBLIC WATER SUBJECT TO APPROPRIATION FOR A BENEFICIAL USE BY THOSE PROPERLY APPLYING FOR SAME. HOWEVER, THIS WOULD BE SUBJECT TO THE PRIOR RIGHT OF THE CITY OF CRESCENT TO RECLAIM SAID EFFLUENT UNDER THE PROVISIONS OF 82 O.S. 1961 3 [82-3] (2) ALL THE SEWAGE EFFLUENT IS SUBJECT TO THE APPROPRIATION AND SAME WOULD NOT BE SUBJECT TO ANY RIGHT OF A LOWER RIPARIAN OWNER TO ANY PART THEREOF FOR DOMESTIC USE. THIS OFFICE IS NOT IN A POSITION TO COMMENT ON WHETHER A PERMIT SHOULD BE ISSUED FOR ALL OF THIS EFFLUENT AS SUCH MATTER SHOULD BE DETERMINED BY THIS BOARD. (3) AS PREVIOUSLY STATED HEREIN, THE SPRING WATER ORIGINATES UPON THIS APPLICANT'S PROPERTY AND EMPTIES INTO THE WATER COURSES IN QUESTION IS NOT INVOLVED WITH THE PERMIT WHICH IS PROTESTED. HOWEVER, IN ORDER TO AVOID CONFUSION OR PREVENT A MISUNDERSTANDING, WE FEEL IT IS ESSENTIAL TO BRIEFLY COMMEND ON SAID SPRING WATER. WE FEEL THAT SAID WATER CONSTITUTES ALL OR A PART OF THE NATURAL FLOW OF THIS WATER COURSE AND UNDER THE PROVISIONS OF 60 O.S. 1963 Supp., 60 [60-60], THE APPLICANT IN QUESTION MUST PROVIDE FOR ITS CONTINUED FLOW FROM HIS PROPERTY, IN AN AMOUNT EQUAL TO THAT WHICH ENTERS LESS THE ALLOWED USE. CITE: 82 O.S. 1961 1-A [82-1-A] (LEE COOK)